January 30, 2009


Mr. Daryl L. Moore
Daryl L. Moore, P.C.
1005 Heights Blvd.
Houston, TX 77008

Mr. Gregory Wayne Marcum
Kroger Myers Frisby
3100 Weslayan, Suite 300
Houston, TX 77027


Mr. Jason Todd Wagner
Tribble, Ross & Wagner
3050 Post Oak Blvd., Suite 1350
Houston, TX 77056

Mr. Kevin F. Risley
Thompson, Coe, Cousins & Irons, L.L.P.
One Riverway, Suite 1600
Houston, TX 77056

Mr. R. Lyn Stevens
Stevens Baldo Freeman & Lighty
550 Fannin Street, Suite 700
Beaumont, TX 77701


Mr. Richard C. Danysh
Bracewell & Giuliani LLP
106 S. St. Mary's St., Suite 800
San Antonio, TX 78205-3603

Mr. Charles Stanton Perry
Haynes and Boone, LLP
1 Houston Center
1221 McKinney Ste 2100
Houston, TX 77010
Mr. Tynan Buthod
Baker & Botts, L.L.P.
910 Louisiana, One Shell Plaza
Houston, TX 77002-4995

Mr. Wesley S. Alost
Jones Carr McGoldrick LLP
Mockingbird Station
5307 E. Mockingbird Lane, Ste. 600
Dallas, TX 75206

Ms. Diana Panian Larson
Gardere Wynne Sewell, LLP
1000 Louisiana,  Suite 3400
Houston, TX 77002-5007

Ms. Leslie M. Henry
Adams and Reese LLP
1221 McKinney, Suite 4400
Houston, TX 77010

Ms. Rebecca M. Alcantar
Wilson, Elser, Moskowitz, Edelman & Dicker LLP
1201 Elm Street, Suite 5000
Dallas, TX 75270

Ms. Stacy Kay Seidlitz
Coats Rose Yale Ryman & Lee, P.C.
3 Greenway Plaza,  Suite 2000
Houston, TX 77046

Mr. Clay M. White
White-Shaver
205 W. Locust Street
Tyler, TX 75702




Mr. Ricky A. Raven
Thompson & Knight LLP
333 Clay, Ste. 3300
Houston, TX 77002

Mr. F. William Mahley
Strasburger & Price, L.L.P.
1401 McKinney St., Suite 2200
Houston, TX 77010-4035

Mr. James Robert Wetwiska
Akin Gump Strauss Hauer & Feld
1111 Louisiana 44th Fl.
Houston, TX 77002

Mr. Jeffrey Roberts Allen
Shannon, Gracey, Ratliff & Miller, LLP
1000 Ballpark Way, Suite 300
Arlington, TX 76011

Mr. Michael L. Baker
Strong Pipkin Bissell & Ledyard, L.L.P.
595 Orleans Street, Suite 1400
Beaumont, TX 77701-3255

Mr. Ralph F. Meyer
802 N. Carancahua, Suite 1300
Corpus Christi, TX 78470


Mr. Robert Phillip Scott
Abrams Scott & Bickley, L.L.P.
700 Louisiana, Suite 4000
Houston, TX 77002-2727

Ms. Cindy Bennett Smith
Hill Finkel & King
602 Sawyer, Suite 450
Houston, TX 77007

Ms. Sharla J. Frost
Powers & Frost, L.L.P.
1221 McKinney Street, Suite 2400
Houston, TX 77010-2007

Ms. Susan Carstens
Law Office of Susan Carstens
7500 San Felipe, Suite 780
Houston, TX 77063

Mr. Constantine Z. Pamphilis
Kasowitz Benson Torres & Friedman LLP
700 Louisiana Street, Suite 2200
Houston, TX 77002

Ms. Patrice Pujol
Forman Perry Watkins Krutz & Tardy
1717 St. James Place, Ste. 600
Houston, TX 77056

Mr. Vic Houston Henry
Henry Oddo Austin & Fletcher, P.C.
1700 Pacific Avenue, Suite 2700
Dallas, TX 75201

Ms. Katheryne MarDock
Weinstein Tippetts & Little LLP
7660 Woodway, Suite 500
Houston, TX 77063

Ms. Nancy Griffin Scates
Germer Gertz Beaman & Brown, LLP
301 Congress Ave,  Suite 1700
Austin, TX 78701


RE:   Case Number:  08-0665
      Court of Appeals Number:  09-08-00061-CV
      Trial Court Number:  A070037-C

Style:      JERRY DOWDY, SHIRLEY DOWDY, LEO SANDOVAL, BEATRICE SANDOVAL AND
      KAY MORRIS
      v.
      UNION CARBIDE CORPORATION, ET AL.

Dear Counsel:

      The Supreme Court of Texas today abated the petition for review  filed
in the above-referenced cause and issued the enclosed abatement order.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Carol Anne Flores     |
|   |Mr. M. C. Carrington      |
|   |Ms. Rosalyn Renee Tippett |
|   |Mr. Brian Thomas Swift    |
|   |Mr. William L. Powers     |
|   |Mr. William Leonard       |
|   |Mennucci                  |
|   |Mr. Larry D. Thompson     |
|   |Mr. George P. Pappas      |
|   |Mr. D. Allan Jones        |
|   |Mr. Thomas W. Taylor      |
|   |Mr. Stephen C. Dillard    |
|   |Mr. Andre M. (Andy) Landry|
|   |III                       |
|   |Mr. Bryan D. Pollard      |
|   |Mr. David W. Ledyard      |
|   |Mr. Scott Allen Carlson   |
|   |Mr. David Craig Landin    |
|   |Ms. Christina Marie Putman|
|   |                          |
|   |Ms. Barbara Jane Barron   |
|   |Ms. Sharon Kay Jackson    |
|   |Wendell                   |
|   |Mr. Christopher Reed      |
|   |Watkins                   |